DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
			
Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (2021/0358911).									Re claim 1, Zhang teaches a method (Figs. 2-19) comprising: 				forming a forksheet structure (102/104, [39-40]) over a substrate (110); 			forming a power rail contact (172/114) adjacent the forksheet structure (102/104); 	forming an isolation region (118, 142, 144) on the power rail contact (172/114), the forksheet structure (102/104) protruding from the isolation region (118, 142, 144) ; 		growing a first source/drain region (152, [83]) in the forksheet structure (102/104); 												depositing an interlayer dielectric (ILD) (132) on the first source/drain region (152, [83]); and											forming a source/drain contact (124, 146/116) through the ILD (132) and the isolation region (118, 142, 144), the source/drain contact (124, 146/116) connected to the first source/drain region (152, [83]) and the power rail contact (172/114).  
Re claim 2, Zhang teaches the method of claim 1, wherein the forksheet structure (102/104) comprises first nanostructures [57-59], second nanostructures [57-59], and a dielectric wall (106) between the first nanostructures [57-59] and the second nanostructures [57-59], the first source/drain region (152, “for pFET”) adjoining the first nanostructures [57-59], the method further comprising: 					growing a second source/drain region ([83], “for nFET”) in the forksheet structure (102/104), the second source/drain region [83] adjoining the second nanostructures [57-59], the dielectric wall (106) disposed between the first source/drain region (152) and the second source/drain region [83].  
Re claim 3, Zhang teaches the method of claim 2 further comprising: 			forming a first gate structure (108, [57-59]) around the first nanostructures [57-59]; and												forming a second gate structure (108, [57-59]) around the second nanostructures [57-59], the second gate structure connected to the first gate structure (108, [57-59]).  
Re claim 4, Zhang teaches the method of claim 2, wherein the first nanostructures [57-59], the second nanostructures [57-59], and the dielectric wall (106) have parallel longitudinal axes in a first direction (vertical), and the dielectric wall (106) is disposed between the first source/drain region (152) and the second source/drain region [83] in a second direction (horizontal), the first direction (vertical) being perpendicular to the second direction (horizontal).  
Re claim 5, Zhang teaches the method of claim 1, wherein forming the power rail contact (172/114) comprises: 										depositing a conductive layer on and adjacent the forksheet structure ([76], “known operations are also performed to form the pFET silicide layer 172 over the pFET section 104 and the nFET silicide layer 114.”); and 47Attorney Docket No. TSMP20201400USO1 						removing portions of the conductive layer on the forksheet structure, the power rail contact comprising portions of the conductive layer remaining adjacent the forksheet structure ([76], Figs. 7-8).  
Re claim 6, Zhang teaches the method of claim 1, wherein forming the isolation region comprises: 										depositing a dielectric layer on the forksheet structure and the power rail contact; and removing portions of the dielectric layer on the forksheet structure, the isolation region comprising portions of the dielectric layer remaining on the power rail contact (Figs. 14-19).  											
Claim(s) 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (2021/0358911).
Re claim 10, Zhang teaches a device (Fig. 3) comprising:				a power rail contact (146); 									an isolation region (118, Zhang) on the power rail contact (146); 			a first dielectric fin (132) on the isolation region (118); 					a second dielectric fin (106) adjacent the isolation region (118) and the power rail contact (146/116); 												a first source/drain region (152) on the second dielectric fin (106); and 		a source/drain contact (172) between the first source/drain region (152) and the first dielectric fin (132), the source/drain contact (172) contacting a top surface (Fig. 3) of the first source/drain region (152), a side surface (Fig. 3) of the first source/drain region (152), and a top surface (Fig. 3) of the power rail contact (146).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2021/0358911) in view of Liang et al. (US Pat. 11,081559).
Re claim 18, Zhang teaches a device (Fig. 3) comprising: 					a second interconnect structure (annotated Fig. 3, shown below) comprising a power rail line (124); 											a device layer (annotated Fig. 3, shown below), the device layer (annotated Fig. 3, shown below) comprising: 										a transistor (102/104) comprising a source/drain region (152, [83]); 				a power rail contact (146/116) connected to the power rail line (124); and 			a source/drain contact (172/114) connected to the power rail contact (146/116), the source/drain region (152, [83]).								Zhang does not explicitly teach a first interconnect structure comprising metallization patterns; and a source/drain contact connected to the metallization patterns.												Liang teaches a semiconductor device (Figs. 10-12) comprising a first interconnect structure (648, 650, 654) comprising metallization patterns (BSM1); a device layer (610) between the first interconnect structure (648, 650, 654) and a second interconnect structure (626, 638, 640, 642), and a source/drain contact (640, 642) connected to the metallization patterns (BSM1).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Zhang as taught by Liang since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

    PNG
    media_image1.png
    653
    503
    media_image1.png
    Greyscale

	Re claim 19, Zhang in view of Liang teaches the device of claim 18, wherein the device layer (annotated Fig. 3, shown above, Zhang) further comprises: 				an isolation region (118, 142, 144, Zhang) isolating the transistor from other transistors of the device layer (annotated Fig. 3, shown above, Zhang), the power rail contact (146/116, Zhang) buried in the isolation region (118, 142, 144, Zhang).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2021/0358911) in view of Liang et al. (US Pat. 11,081559) as applied to claim 18 above, and further in view of Chen et al. (2019/0096887).				Re claim 20, Zhang in view of Liang teaches the device of claim 18, 			Zhang further teaches the source/drain contact (172/114) extending along the top surface and the side surface (Fig. 3).
yet remains explicitly silent to wherein the source/drain region has a faceted top surface and a faceted side surface.
	However, Chen teaches a semiconductor device (Figs. 1B-3) wherein an epitaxial source/drain (114/116) has six substantially planar facets including a bottom facet (150), a top facet (152), a first side (154) having two angled facets, and a second side (156) having two angled facets [18]. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Zhang in view of Liang as taught by Chen since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Allowable Subject Matter
Claims 7-9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 7, Zhang teaches the method of claim 1, wherein forming the forksheet structure comprises: forming a first fin structure and a second fin structure extending from the substrate; 												yet remains explicitly silent to depositing a dielectric layer over and between the first fin structure and the second fin structure; and removing portions of the dielectric layer over the first fin structure and the second fin structure to form a dielectric wall comprising portions of the dielectric layer remaining between the first fin structure and the second fin structure.  
Re claim 8, Zhang teaches the, Zhang teaches the method of claim 1 further comprising: forming a dielectric fin on the isolation region, the first source/drain region being separated from the dielectric fin after growing the first source/drain region,		yet remains explicitly silent to after growing the first source/drain region, depositing a dielectric layer between the dielectric fin and the first source/drain region, the ILD deposited on the dielectric layer.  
Claim 9 is objected to for at least depending from objected claim 8.
Re claim 11, Zhang teaches the device of claim 10, 					yet remains explicitly silent to further comprising: a liner layer disposed between the first dielectric fin and each of the isolation region and the power rail contact.  
Re claim 12, Zhang teaches the device of claim 10, 					yet remains explicitly silent to further comprising: a metal-semiconductor alloy region between the source/drain contact and the first source/drain region, portions of the metal-semiconductor alloy region on the top surface of the first source/drain region having a first thickness, portions of the metal- semiconductor alloy region on the side surface of the first source/drain region having a second thickness, the first thickness being greater than or equal to the second thickness.  
Claim 13 is objected to for at least depending from objected claim 12.
Re claim 14, Zhang teaches the device of claim 10, 						yet remains explicitly silent to wherein back-side surfaces of the power rail contact and the second dielectric fin are coplanar.  
Claim 15 is objected to for at least depending from objected claim 14.
Claim 16 is objected to for at least depending from objected claim 14.
Re claim 17, Zhang teaches the device of claim 10, 					yet remains explicitly silent to further comprising: a dielectric layer laterally disposed between the first dielectric fin and the first source/drain region, the source/drain contact extending through the dielectric layer; and an interlayer dielectric (ILD) on the dielectric layer, the first dielectric fin, and the second dielectric fin, the source/drain contact extending through the ILD.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        5/5/22